Citation Nr: 0625677	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1975 to 
October 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2006 the 
veteran testified at a Board hearing.  The Board notes that 
the veteran's May 2002 statement is accepted in lieu of a 
Form 9 appeal for his service connection claim for PTSD.  

The Board notes that in June 2002 the veteran's then 
representative requested a hearing to discuss the veteran's 
unemployability.  In June 2002 the veteran appeared to raise 
a few claims, including service connection for a dental 
disorder.  These matters are hereby referred to the RO for 
appropriate action, including clarification from the veteran 
as to the claims he is raising.  

In May 2006 the veteran testified at a Board hearing.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right shoulder disorder may be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does have PTSD.

2.  The veteran's PTSD is due to a verified in-service 
stressor.  


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The Board notes 
that during the course of this appeal, 38 C.F.R. § 3.304(f) 
was amended again with regards to the personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation in regard to the veteran's claim.  See 
67 Fed. Reg. 10330 (Mar. 7, 2002).

An April 2002 VA examination provided the veteran with a PTSD 
diagnosis.  The veteran has claimed that his PTSD is due to 
service, where he was an aircraft dispatcher in England Air 
Force base in Louisiana and witnessed seeing a colonel that 
he knew flown back in a body bag.  The veteran submitted a 
mishap report from England Air Force base, dated October 
1977, which indicated that Colonel George Oliver was fatally 
injured in a plane crash.  While the veteran initially was 
confused as to the name of the colonel who died in the crash, 
the Board nevertheless accepts the mishap report as evidence 
of a verified in-service stressor.  The report is consistent 
with the veteran's time in service and DD214 form, which 
showed that the veteran was an airfield management specialist 
at England Air Force base in Louisiana.  In June 2002 a VA 
medical doctor opined that the veteran's exposure to body 
bags was sufficient to cause his PTSD.  

Thus the evidence has shown, that the veteran meets the 3-
prong requirement for PTSD.  He has a PTSD diagnosis, a link, 
in the form of a June 2002 VA medical opinion between his 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred as evidenced by the October 1997 mishap report.  
Therefore, by resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for the veteran's PTSD.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
since there is no detriment to the veteran in light of the 
favorable disposition.  


ORDER

Entitlement to service connection for PTSD with major 
depressive disorder is granted, to this extent the appeal is 
granted.  


REMAND

Service medical records revealed that the veteran injured his 
right shoulder in September 1976 while playing football.  The 
impression was traumatic myositis in the right shoulder area.  
The post-service medical records showed the veteran 
complained of right shoulder pain.  A September 2004 VA MRI 
of the right shoulder found that the veteran had 
tendonitis/partial tear of the supraspinatus and 
infraspinatus tendons were identified.  Increased signal at 
the insertion of the biceps tendon and could represent a SLAP 
lesion.  Fluid was also noted within the biciptal groove.  In 
April 2005 the veteran requested a VA examination for his 
right shoulder.  The claims folder does not include a VA 
examination and the Board finds that such an examination is 
warranted to determine whether any right shoulder disorder is 
due to service.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his right 
shoulder disorder.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current right 
shoulder disorder is related to service.  
A detailed rationale for all opinions 
expressed should be furnished.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


